Citation Nr: 0514733	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  98-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had four periods of active military service, the 
first two of which were from November 1972, (delayed entry on 
March 30, 1973), to April 19, 1973; and from January 1977 to 
May 1977.  He received an other than honorable discharge for 
a third period of service, from March 1982 to January 1983, 
and both the third and a fourth period of service, from 
September 1983 to December 1983, are a bar to VA benefits 
under 38 C.F.R. Part 3.  See RO Administrative Decision dated 
in December 1997.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1997 rating decision of the 
RO which denied service connection for residuals of a claimed 
right knee injury.  

The Board remanded the appeal in April 2004 for additional 
necessary development, and having considered the veteran's 
contentions in light of the record and the applicable law, 
the Board finds that this matter is ready for appellate 
review.    


FINDINGS OF FACT

There is no clear and unmistakable evidence that the veteran, 
upon entry into active duty on March 30, 1973, had a pre-
existing right knee disability.  

No chronic right knee injury or residual disorder is 
demonstrated during any period of qualifying active duty, and 
the veteran's current right knee disorder is not shown by 
competent medical evidence to be related to such qualifying 
active duty or an incident therein.  


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore, a right knee disorder, as a matter 
of law, cannot be said to have existed prior to his delayed 
entry into active duty on March 30, 1973.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. § 3.304, 3.306 (2004); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  

2.  A chronic right knee disorder was neither incurred in, 
nor aggravated by, a qualifying period of active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims adjudicated on the merits herein; the evidence 
that would be necessary to substantiate each claim on appeal 
so adjudicated; and whether each claim adjudicated on the 
merits herein has been fully developed in accordance with the 
VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claims were received in July 1997.  In specific 
compliance with Quartuccio, and Pelegrini, the RO advised the 
veteran by a duty to assist letter of August 1997, and by two 
VCAA letters of May 2003 and April 2004, of the sort of 
evidence needed to substantiate his claim, and of the 
specific allocation of responsibility for obtaining such 
evidence.  The RO's August 1997 advisement to the veteran was 
provided to him prior to the RO's initial adjudication of the 
claim in December 1997, the May 2003 VCAA notice was issued 
prior to the September 2003 supplemental statement of the 
case (SSOC), and the April 2004 VCAA letter was issued prior 
to February 2005 SSOC, in compliance with Pelegrini.  

The above notices provided the veteran of the information 
needed to substantiate his claim on appeal, and the veteran's 
reply is of record, along with arguments of his 
representative.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (Pre-VCAA case, holding that where claimant was 
advised of the need to submit competent medical evidence 
indicating that he had the disorders at issue, and further 
substantiating evidence suggestive of a linkage between his 
active service and the disorders, provisions of the VCAA as 
to notice are satisfied).  

The record also indicates that the veteran was provided with 
a copy of the December 1997 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support the claim on appeal.  The general 
advisement was reiterated in the Statement of the Case (SOC) 
dated in May 1998 and the SSOC's dated in November 1998, 
January 2003 September 2003 and February 2005.  

VA has obtained all identified records noted by the veteran 
throughout the pendency of this matter, since the inception 
of the claim.  38 U.S.C.A.§ 5103A (a),(b) and (c). In 
particular, the veteran has responded to the April 2004 VCAA 
notice with additional private treatment records of 1992, 
some of which were duplicates, and other of which were not.  
He has not identified any additional treatment records which 
have not already been obtained.  

While the veteran's service medical records may not be 
entirely complete, attempts to obtain additional service 
medical records were made in November 1997 and October 2001, 
but no additional medical records are available from the 
National Personnel Records Center (NPRC).  However, the 
record indicates that if there are any records not on file, 
such encompass a 19-day period of active service and an 
noncontiguous period of service several years later.  The 
veteran has been advised of his need to submit medical 
evidence during this interval period between his periods of 
service, but he has failed to identify any such records.  

With all identified evidence of record, further development 
would service no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not already been 
obtained or received, the Board finds that the record is 
ready for appellate review.  
Factual Background

As noted, the veteran has two qualifying periods of active 
duty, identified from DD Form 214's as from November 30, 1972 
to April 19, 1973 and from January 11, 1977 to May 16, 1977.  
Service administrative records received in May 2004 in 
response to the Board's April 2004 Remand show that while the 
veteran enlisted in the U. S. Regular Army on November 30, 
1972, he did so with a delayed entry date of March 30, 1973, 
and that he actually completed only 19 days of active 
military service during this period of service, beginning on 
March 30, 1973.  These records also show that the veteran was 
honorably discharged on April 19, 1973 for a physical 
condition of the knee which rendered him, "unfit for 
induction."  

Existing service medical records for the veteran's first two 
periods of service are limited to a March 8, 1973 right knee 
X-ray report, a December 1976 physical examination and 
history, records from 1977 and 1981, as well as records 
surrounding an October 1983 right knee injury during a period 
of disqualifying service.  Most notably, these records do not 
include separation examination reports for discharges in 
April 1973 and May 1977, if any.   

The March 8, 1973 X-ray study of the veteran's right knee was 
taken prior to his delayed entry into active duty on March 
30, 1973.  The report is negative for any significant 
abnormalities, but noted an initial provisional assessment to 
rule out Osgood-Schlatter's disease.  Current medical 
evidence on file, including a VA examination report of 
February 1999, demonstrates that the veteran has arthritis of 
the right knee, with osteophytes of the medial compartment, 
as well as old Osgood-Schlatter's disease of the right knee.  

The veteran's service medical records include no notation of 
any right knee disorder or complaint on preinduction physical 
examinations in December 1976, December 1981 and September 
1983.  The veteran is shown to have reinjured his knee in 
October 1983, when X-rays revealed a prominence and 
fragmentation of the tibial tuberosity and old Osgood-
Schlatter's disease, "otherwise normal."  Thus occurred 
during a period of disqualifying service.  

The veteran is shown to have received ongoing treatment for 
chondromalacia patella in 1992, and he reinjured his right 
knee in a fall-type injury in November 1992.  See private 
hospital and treatment records of J. M. Kirsch, M.D., St. 
Michael's Hospital, St. Joseph's Hospital, dated January 1992 
to December 1997.  

As noted above, current VA examination of February 1999 
indicates diagnoses of degenerative joint disease of the 
right knee, with ostoephytes in the medial compartment, and 
old Osgood-Schlatter's disease.  

The veteran's sworn testimony was obtained at a hearing at 
the RO in July 1998, a transcript of which is on file.  The 
veteran testified that he injured his right knee in a running 
accident during his "first couple months of basic 
training."  Hearing transcript, p. 3.  

No medical evidence of record associates any current right 
knee disorder to the veteran prior qualifying active duty or 
reported injury therein.  However, a November 18, 1992 
private treatment record includes notation of medical history 
of a fracture of the leg, "as a teenager," with closed 
reduction and no previous surgery.  

Essentially, the veteran argues that he injured his right 
knee in basic training in 1973.  Having considered the claim 
in light of the record and the applicable law, the Board 
finds the veteran entitled to a presumption of sound 
condition on entry into active duty on March 30, 1973, and 
that a preponderance of the evidence is against the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111.  

This presumption of soundness, however, may be rebutted with 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service. A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to a 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Significantly, the presumption of soundness attaches only 
where there has been an induction examination during which 
the disability about which the veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

The above presumption of sound condition and aggravation 
standard was most recently clarified in Wagner v. Principi, 
370 F.3rd 1089 (Fed. Cir. 2004), wherein the Federal Circuit 
held that the correct standard for rebutting the presumption 
of soundness under 38 U.S.C. § 1111 requires the VA to show 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  The 
decision of the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004) controls the instant case on appeal.  

Wagner held that if VA meets its burden to rebut the 
presumption of sound condition, the claim fails.  If, 
however, VA does not meet the burden of rebutting the 
presumption under 38 U.S.C.A. § 1111, then the veteran's 
claim is one for service connection.   

In light of 38 C.F.R. § 3.304(b) and Bagby v. Derwinski, 
supra., at 227, the Board finds that no pre-existing right 
knee disorder was noted upon the veteran's entry into active 
duty on March 30, 1973.  Although the March 8, 1973 X-ray 
report might suggest otherwise, there is no actual report of 
examination at entry into service, and thus no notation of 
any right disorder upon entry into active duty.  

Attempts to obtain additional service medical records were 
made in November 1997 and October 2001, but no additional 
medical records are available from the National Personnel 
Records Center (NPRC).  Accordingly, the Board finds that 
with no notation of any pre-existing right knee disorder at 
entry into service, the veteran is presumed to have been in 
sound condition on March 30, 1973 with respect to his right 
knee.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

In light of Wagner and VAOPGCPREC 3-03, the Board finds that 
the presumption of soundness is not rebutted by clear and 
unmistakable evidence that a right knee disorder was both 
pre-existing and not aggravated by such service.  While a 
March 8, 1973 X-ray report provisionally suspected that which 
would later be proven-right knee Osgood-Schlatter's disease, 
the interpretation of the X-ray was that the right knee was 
within normal limits.  This sort of evidence falls short of 
clear and unmistakable evidence needed to rebut the 
presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089.  

As the VA has failed to rebut the presumption of sound 
condition, the claim on appeal must be considered as one of 
service connection.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in (or aggravated by) 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Additionally, Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection: To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  (Emphasis added).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
continuity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A layperson is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a layperson's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

Additionally, if not shown in service, service connection may 
be granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
However, this presumption of service connection only applies 
where a veteran has at least 90 days of active duty during a 
period of war.  

The objective clinical evidence of record, including service 
medical records and post-service medical evidence, does not 
support the veteran's assertion of chronic right knee 
disability during a period of active qualifying service, and 
his statements to the contrary do not warrant a grant of the 
claim.  With no evidence of continuous right knee 
symptomatology following the presumed April 1973 injury, the 
sworn testimony of the veteran alone is not enough to show 
continuous symptomatology.  See McManaway, 13 Vet. App. at 
66.  

Service medical and administrative records show that the 
veteran was found unfit for active duty in April 1973 as a 
result of a knee condition after no more than a few days or 
weeks of basic training-he did not complete the "months" 
of basic training as the veteran testified at his personal 
hearing in July 1998.  The veteran argues, in essence, that 
this evidence warrants the grant of service connection for a 
right knee injury, and its current residuals, since he was 
found unfit for duty in April 1973.  However, the salient 
point is that even if the veteran injured his knee in basic 
training in April 1973, the claim would still fail under the 
rule of McManaway for lack of continuity of symptomatology 
and chronicity.  The central remaining issue on appeal is 
whether service connection is warranted for a chronic right 
knee disability incurred in or aggravated by service within 
the meaning of 38 C.F.R. § 3.303(b).  


Subsequent to the March 8, 1973 X-ray report, the report of 
preinduction physical examination of December 1976 clearly 
indicates that the veteran denied any "trick" or locked 
knee, lameness, bone, joint or other deformity, arthritis, 
rheumatism or bursitis, broken bones, cramps in his legs, or 
swollen or painful joints.  The veteran stated that he was in 
good health, and he had no complaints.  The examiner found no 
disorders of the lower extremities.  

The veteran would again be found to have no complaints and no 
lower extremity disorders on later examinations in December 
1981 and September 1983.  While a right knee injury is shown 
in October 1983, this was during a period of disqualifying 
service, and can provide no basis for a favorable disposition 
of the claim on appeal - absent other evidence indicating the 
time frame of its incurrence.  The above records tend to 
show, if not directly, that the veteran incurred no chronic 
right knee injury or disorder in April 1973.  

The post service medical evidence supports this conclusion as 
well, and demonstrates treatment for a knee disorder only 
after his injury during a disqualifying period of service in 
1983, and then, only after two post-service injuries no 
earlier than January 1992, without relation to his prior 
service.  

For these reasons, the Board finds that the veteran's 
assertion of having chronically injured his right knee during 
his first period of active duty not credible.  The objective 
clinical evidence does not document continuing right knee 
symptomatology from April 1973 through his separation from a 
second period of service in May 1977, or for many years later 
in 1992.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  See also, McManaway, 13 Vet. App. at 66.  

In the absence of any medical evidence to relate the 
veteran's current right knee arthritis, with osteophytes of 
the medial compartment and old Osgood-Schlatter's disease, to 
a period of qualifying service or to document any right knee 
symptoms in either of his first or second periods of 
qualifying service or prior to 1992 many years thereafter, 
the Board concludes that the preponderance of the evidence in 
this case is against the claim that a chronic right knee 
disorder was incurred in service or first manifested itself 
in service, or within a year thereafter.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  In sum, the competent and 
probative evidence of record does not causally relate the 
veteran's current right knee disabilities to his prior 
qualifying active service in any way.  Cotant v. Principi, 17 
Vet. App. 117, 131 (2003).  Accordingly, for the foregoing 
reasons, the Board concludes that the claim for service 
connection for a right knee disorder must be denied.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

The claim of service connection for a right knee disorder, 
claimed as a residual of a right knee injury, is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


